Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 41-60 are pending in this application.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.


Claim Objections

Claims 41 and 50 recite “by the first and second QB applications” in line 18, respectively.  The claims erroneously reference “QB applications” and should be changed to “QA applications.”  An appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41-46, 48-55, 57-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse et al., US 20070043803 (hereinafter Whitehouse) in view of Carlbom et al., US 2003/0033318 (hereinafter Carlbom).

For claims 41, 50, 59, Whitehouse teaches a method for question answering, the method comprising: 
receiving a first natural language user query directed to a first QA application and a second natural language user query that is directed to a second and discrete QA application, wherein both the first and the second QA applications determine relationships between concepts of data of data to response to queries (see [0022], “The architecture 100 allows a user 105 to query a sensor network 110” and receiving “declarative queries” such as "I want the speeds of vehicles near the entrance of the parking garage." representing natural language user query, [0028] – [0030], “The architecture 100 allows multiple, independent users 105 to use the same sensor networks 110 simultaneously,” [0034], [0037], “The sensor network 110 may be used...for different types of applications, and by independent users 105, perhaps from different organizations entirely...sharing resources between independent user queries...different groups and hardware vendors can share services 205 without needing to share or understand each other’s source code”, [0052] – [0056], three different users may query a network of sensors, a first user, querying from a respective first user interface terminal, is a “Police Officer.”  A second user, querying from a respective second user interface terminal, is “an Employee.”  A third user, querying from a respective third user interface terminal, is “a Safety Engineer” and where “Further, all three users 105 are assumed to be from different organizations within an enterprise, and are assumed to be unable to coordinate easily,” wherein “multiple, independent users” accessing querying the system “simultaneously” from a “different organization” that are “unable to coordinate” represent first and second users querying from different and discrete QA applications), each query comprising an identification of a type of event, a geographical scope and a time duration (see [0173], “query 115 might request specific relationships between event streams 150” and where query for “speeds of vehicles” represents type of event and where “near the entrance of the parking garage” represents geographic scope, [0345] - [0348] “query 115 for the Police Officer 1205 is executed” and “Employee's query 115 seeks arrival times 430 of vehicles” where query seeking “when to arrive at work” represents time duration); 
communicating the first and second queries to mobile edge capture and analytics middleware (see Fig. 1, [0029] – [0035], where query is communicated to “query processor 120” and “application processor 175”, where both at least represent a mobile edge capture and analytics middleware) in response to determining that the first and second QA applications have a common need for information that is not in the mixed corpus (see [0052] – [0056], [0327], “If the Police Officer and the Employee are the first users 105 of the architecture 100, or if pre-existing services 205 or applications 145 do not satisfy their queries 115, the architecture 100 may define new services 205 to satisfy their queries 115,” where the “three users 105” have queries representing a common need for information not present in the mixed corpus and requiring new sensor data to be taken,); 
using the mobile edge capture and analytics middleware to: 
translate each query into a respective description of data to be obtained (see [0029] – [0035], “analyzes the query 115” and “The query processor 120 can employ an inference engine 170 to decide which sensors 155 and semantic services 205 would provide semantic information responsive to the user's query 115. The semantic services 205 are converted into a set of rules with pre-conditions (i.e., inputs) and post-conditions (i.e., outputs),” [0052] – [0056], analysis and translation for each different query from multiple different users, [0350], “the input query 115 is converted into a goal set of post-conditions. In subsequent stages, the process 1300 tries to prove these post-conditions using sensors 155 and/or services 205 that are in the service library 140” where conversion into a set of rules represents translating the query into a description); 
collect targeted real time raw data simultaneously and responsive to the received natural language user queries (see [0022] – [0026], “automatic specification of semantic services in response to declarative queries of sensor networks. The architecture 100 allows a user 105 to query a sensor network 110 using a declarative statement such as, "I want the speeds of vehicles near the entrance of the parking garage." In a declarative programming approach, as opposed to an imperative approach, the users 105 specify an end goal in terms of what semantic information to collect, and the architecture 100 automatically specifies and connects the necessary components to achieve that goal,” and “allows multiple users 105 to task and re-task the sensor network concurrently, optimizing for reuse of services between applications,” [0035] – [0039], “The query processor 120 can employ an inference engine 170 to decide which sensors 155 and semantic services 205 would provide semantic information responsive to the user's query 115” and “inference engine 170 instantiates each semantic service 205 during the composition process” and “sensors 155...used repeatedly over long periods of time,” [0043], “instantiates services 205 on the assigned node 155 as specified, resolves possible conflicts between tasks and resource availability, creates service instances 330, and forwards the same to an execution process 335. The runtime execution process 335 executes the query 115 in the assigned sensor nodes 155,” [0045] – [0057], “The service descriptions 345 provided to the query planning process 305 for given services 205 can include an interface specification for each service 205. This interface specification for a given service 205 can specify, for example, pre- or post-conditions for that service 205” sensors to capture targeted real time raw data from specific sensors where “First, assume that a Police Officer wants a photograph of all vehicles moving faster than 15 miles per hour (mph) through the region of interest 160. Second, assume that an Employee wants to know when to arrive at work in order to get a parking space on the first floor of the parking deck. Finally, assume that a Safety Engineer wants to know the speeds of cars passing through the region of interest 160 near the elevator to determine whether to install a speed bump to promote pedestrian safety” representing query’s requesting targeted real time data to collect, and “An application 135 for this query 115 can use the break-beam sensors 405 to detect moving objects and to estimate their speeds, and can use the camera 415 to photograph objects having the specified speed” where camera capturing objects having specified speed represents collection of targeted real time data simultaneously and responsive to the received natural language user query, “by observing the distribution of times when cars are observed on the second floor of the parking deck,” represents collection of targeted real time data simultaneously and responsive to the received natural language user query, [0181]); and
process the real time raw data into phenomenon data comprising a smaller volume than the real time raw data and higher level semantics (see [0029] – [0035], “outputs the results 130 to the user interface 125” by “produces an output stream,” [0169] where output stream represents phenomenon data and where output of requested data represents smaller volume than total real time raw data collected by sensor(s))
integrating the phenomenon data and higher level semantics into the mixed corpus in real time (see Fig. 3, [0027], [0030], “decides which sensors and related services would provide semantic information responsive to the user's query 115, formulates the application 135 to incorporate the selected sensors 155 and related services, and forwards the application 135 to an application processor,” [0033], “infers semantic information about the world using one or more of the sensor nodes 155, or the outputs from other semantic services, and incorporates this information into an event stream 150...that it adds to its output stream or that it creates at its output stream,” [0035], [0037], “Because the inference engine 170 reuses existing instances of services 205 whenever possible, it automatically and efficiently reuses services, resources, and operations that are being performed by or for other users 105 without the need for explicit, knowing cooperation between the users 105,” [0039] – [0040], [0043], “creates service instances 330,” [0094] “services 205 are thus a higher-level programming abstraction,” [0240], [0326] – [0327], [0345] – [0348], “When the above query 115 for the Employee 1210 is executed, the service graph 600 as shown in FIG. 6 may result, in the absence of any previous queries 115. However, in this example, the query 115 for the Police Officer 1205 has already been executed, resulting in the service graph 500 reproduced in FIG. 12. Thus, applying the teachings herein, the service graph 600 for the Employee, as shown in FIG. 6, may not need to be replicated entirely in FIG. 12. Instead, the query processor 120 checks to see if any part of the service graph 500 for the Police Officer's query 115 may be used to prove the Employee's query” and “The Safety Engineer's query 115 can be proven by reusing services from both the Police Officer's query 115 and the Employee's query 115...The existing instance of the Vehicle Detection Service 535 from the Employee's application 135, however, can be reused because it infers the speeds of vehicle objects”). 

Carlbom teaches “concepts of data of a mixed corpus of archived and real time data” (see [0009] “Real time analysis of the sensor data, coupled with domain knowledge, results in indexing of multimedia data at capture time itself. This yields the semantic information to answer complex queries about the content,” [0020], “indexed...real world event.  Such a database...created in real time as the real world event takes place...supports both real time or online indexing during the event, as well as the capture of data and indices that support a user’s domain-specific queries,” [0026], “system both collects and/or processes real time data and accesses and/or obtains previously stored data” where indexed real time event data represents mixed corpus of archived and real time data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Whitehouse with the teachings of Carlbom to provide an accessible database that stores indexed real time data stream outputs from previous queries for retrieval by subsequent similar queries (see Carlbom, [0004] – [0005], [0026]).  In other words, an output stream for a query result is indexed for later retrieval as an alternative to reusing an existing semantic service instance where contemporaneous readings from sensors are not required to answer a particular subsequent query.

The combination teaches providing, by the first and second QA applications, a first and second response to the queries using the data of the mixed corpus (see [0029] – [0035], “receives results 130...of the query 115 via the user interface 125,” [0052] – [0056], receive results via associated user interface for respective querying user, wherein multiple users query system simultaneously), where both the first and second response includes at least one of the raw data and phenomenon data that is shared, such that both the first and second response include identical data that was generated as a result of the targeted real time raw data (see Whitehouse, [0003] – [0004], “different end users may request sensor data that already has been or is being sampled in response to requests from other end users,” and system will “determine whether any pre-existing services are providing event streams that may be useful in proving the input query,” [0031], “Each sensor node 155 detects events of interest 165, and generates an event stream 150 representing a sequence of such events of interest 165,” [0034], [0037], “sharing resources between independent user queries 115,” [0040], [0057], “Event streams 150 are sequences of asynchronous events 215 in time, each of which has a set of associated properties 210, such as time and location. The events 215 can represent detections of objects, such as people or cars, and can have properties such as speeds, directions, or identities. Semantic services 205 are processes that infer semantic information about the world using sensors 155, and incorporate this information into event streams 150,” [0173], “query 115 might request specific relationships between event streams 150...only those events detected in a particular region of interest 160,” [0325] – [0329], “the architecture 100 can (1) automatically share and reuse resources between independent users 105,” [0345] – [0348], example event stream includes “event stream 620 that represents detected vehicles and that is output from the Mag Vehicle Detection Service 615. The Mag Vehicle Detection Service 615, in turn, operates on an event stream 610 originating ultimately from the magnetometer 420, which detects metallic objects passing through the region of interest 160” or another example where “when proving the Employee's query 115 and having already proven the Police Officer's query 115, the service graph proving the Employee's query 115 need not replicate any service that provides an event stream of detected vehicles, because the service graph 500 already includes the Vehicle Detection Service 535, which produces such an event stream...receiving as input the event stream output from the Vehicle Detection Service 535...Proving the Employee’s application 135 illustrates how the architecture can automatically share resources of the sensor network 110 among independent users 105” wherein event stream, comprising sequence of events recorded by associated sensor(s), represents data, and wherein two different queries utilizing same event stream to generate respective results represent sharing of generated identical data; see Carlbom, [0026], where output streams of search results are indexed/archived for subsequent retrieval).


For claims 42, 51, 60, the combination teaches wherein the mobile edge capture and analytics middleware is further used to: 
identify common real time raw data and phenomenon data needs across the plurality of applications (see Whitehouse, [0030], “which sensors and related services would provide semantic information responsive to the user's query 115, formulates the application 135 to incorporate the selected sensors 155 and related services, and forwards the application 135 to an application processor”); and 
wherein integrating the phenomenon data and higher level semantics into the mixed corpus provides at least real time raw data and phenomenon data within the mixed corpus in real time (see Whitehouse, [0345] – [0348], “the query processor 120 checks to see if any part of the service graph 500 for the Police Officer's query 115 may be used to prove the Employee's query” and “The Safety Engineer's query 115 can be proven by reusing services from both the Police Officer's query 115 and the Employee's query 115...The existing instance of the Vehicle Detection Service 535 from the Employee's application 135, however, can be reused because it infers the speeds of vehicle objects,” see Carlbom [0009], [0020], [0026]). 

For claims 43, 52, the combination teaches wherein the mobile edge capture and analytics middleware is further used to identify edge devices within a multi-layered data capture system to collect the real time raw data (see Whitehouse, [0030], “decides which sensors...would provide semantic information...incorporate the selected sensors,” [0035]). 

For claims 44, 53, the combination teaches wherein the edge devices comprise mobile devices (see Whitehouse, Fig. 1, [0028] – [0029], “sensor network 110” including “magnetometer sensor,” [0047] “camera” represent mobile edge devices). 

For claims 45, 54, the combination teaches wherein the mobile edge capture and analytics middleware is further used to use a common software agent executing on each identified edge device to collect the real time raw data (see Whitehouse, [0031], “software appropriate to extract data from or to provide instructions to the sensor”). 

For claims 46, 55, the combination teaches wherein the mobile edge capture and analytics middleware is used to identify edge devices only associated with a prescribed list of entities and subject to spatial and temporal limitations on the edge devices (see Whitehouse, [0030], “The inference engine 170 decides which sensors and related services would provide semantic information responsive to the user's query 115, formulates the application 135 to incorporate the selected sensors 155 and related services, and forwards the application 135 to an application processor”). 

For claims 48, 57, the combination teaches wherein: the queries are associated with a given data domain; and the mobile edge capture and analytics middleware is further used to utilize data domain dependent templates to translate the queries into a description of data relevant to a given data domain (see Carlbom, [0008], indexing, in a database, data...associated with a domain-specific event,” [0020], “allows domain-specific retrieval...support a user’s domain-specific queries” [0028] – [0033]). 

For claim 49, 58, the combination teaches the method of claim 41, wherein the mobile edge capture and analytics middleware is further configured to utilize a knowledge based expert system that uses an ontology describing aspects of information needed to answer queries to translate the queries into the description of data to be obtained (see Whitehouse, [0030], “The inference engine 170 can refer to a library or knowledge base (KB) 140 of services from pre-existing applications 145, which may have been built when answering previous queries 115”).


Claims 47 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse et al., US 20070043803 (hereinafter Whitehouse) in view of Carlbom et al., US 2003/0033318 (hereinafter Carlbom) and further in view of Dutta et al., US 2012/0197852 (hereinafter Dutta).

For claims 47, 56, the combination teaches wherein: receiving the first and second queries comprises receiving the query from respective ones of a plurality of users (see Whitehouse, 0028] – [0030], “The architecture 100 allows multiple, independent users 105 to use the same sensor networks 110 simultaneously” and “A user 105 poses a query 115 to a query processor 120 via a user interface 125,” and “The user interface 125 forwards the query 115 to the query processor 120,” [0037], see [0034], [0052] – [0056], “an Employee wants to know when to arrive at work in order to get a parking space on the first floor of the parking deck” resulting in identification of “distribution of times when cars are observed on the second floor of the parking deck, passing through the region of interest 160,” and “all three users 105 are assumed to be from different organization within an enterprise, and are assumed to be unable to coordinate easily”); and the mobile edge capture and analytics middleware considers content of the queries (see Whitehouse, [0022] – [0030]). However, Dutta teaches “a state of the respective one user from whom the queries where received to translate the query into a description of data to be obtained” (see [0015] – [0020], users “may issue queries” and retrieve relevant data from “sensor network,” [0116], “build a profile for that user...the above profile may be used to provide a more relevant response” where user profile represents state of the one user).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Whitehouse and Carlbom with the teachings of Dutta to provide query results that are highly relevant to a user by analyzing the user’s profile (see Dutta, [0015], [0026] – [0028], “aggregator nodes 16 may be programmable to support any request or query for data from a search engine 22,” [0116], “the above profile may be used to provide a more relevant response,” [0126]).



Response to Amendments & Arguments

Applicant's amendments and arguments filed 6/20/2022 have been fully considered but they are not persuasive. 

With respect to claims rejected under 35 U.S.C. 103, the applicant argues “none of the cited references disclose or suggest receiving a first and second natural language user query directed to a first and second QA application.”  Whitehouse is interpreted “to relate to a vertical approach to sensors and a QA system per set of sensors.  Therefore, Applicant suggests that one of ordinary skill in the art would not understand Whitehouse to disclose or suggest receiving queries directed to two QA applications.”  The examiner respectfully disagrees.  

Whitehouse envisions multiple users independently and simultaneously querying the sensor system from respective user interface terminals and from different organizations (see Whitehouse, [0037], “The sensor network 110 may include sensors 155 that are built or provided by different hardware vendors. The sensor network 110 may be used repeatedly over long periods of time, for different types of applications, and by independent users 105, perhaps from different organizations entirely...sharing resources between independent user queries...different groups and hardware vendors can share services 205 without needing to share or understand each other’s source code”).  As an example, three different users may query a network of sensors, a first user querying from a respective first user interface terminal is a “Police Officer.”  A second user querying from a respective second user interface terminal is “an Employee.”  A third user querying from a respective third user interface terminal is “a Safety Engineer” and where “Further, all three users 105 are assumed to be from different organizations within an enterprise, and are assumed to be unable to coordinate easily” (see [0052] – [0056]).  One skilled in the art at the time of the invention would understand that three “independent users...from different organizations entirely” consisting of a Police Officer querying from his or her organization, an Office employee querying from his or her organization, and a Safety Engineer querying from his or her organization represents three users operating respective independent and distinct QA applications.  Whitehouse further analyzing each user query, submitted from different organizations via respective user interfaces, and identifies any shared event stream(s) (raw sensor data) that may be shared among queries.  Whitehouse allows sharing common raw sensor data across independent user organizations to avoid redundancy and conflicts between querying a sensor network (see Whitehouse, [0037], [0046]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169